THE THIRTEENTH COURT OF APPEALS

                                     13-15-00095-CV


                               Nadir N. Ali and Mumtaz Ali
                                             v.
                                Flessner Enterprises, Inc.


                                    On Appeal from the
                       135th District Court of DeWitt County, Texas
                              Trial Cause No. 13-13-22,628


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

October 1, 2015